Citation Nr: 1433967	
Decision Date: 07/30/14    Archive Date: 08/04/14

DOCKET NO.  11-06 783	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent for degenerative joint disease of the lumbar spine.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C.A. Skow, Counsel



INTRODUCTION

The Veteran served in the Army National Guard for active duty training from August 9, 1995, to December 1, 1995; and in the Army on active duty from March 21, 1998, to August 8, 2004.

This matter initially came before the Board of Veterans' Appeals (Board) from a March 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, which granted service connection for degenerative joint disease of the lumbar spine and assigned a10 percent rating, effective October 29, 2009.

In his March 2011 substantive appeal, the Veteran requested a videoconference hearing on appeal.  VA scheduled the Veteran for a hearing date in April 2013 and notified him by letter dated in March 2013.  The Veteran failed to present for this hearing without good cause.  Therefore, the hearing request is deemed to have been withdrawn.  38 C.F.R. § 20.702 (2013).

The Board notes that, in addition to the paper claims file, there is a VA electronic claims file associated with the Veteran's claim.  A review of the documents in the electronic file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.


FINDING OF FACT

Lumbar spine disability is manifested by complaints of pain along with fatigability and an inability to sit/stand for prolonged periods of time, lift items, and bend; the Veteran has full range of motion not limited by pain or restricted after repetitive use.



CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 10 percent for degenerative joint disease of the lumbar spine are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5242 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

The Veterans Claims Assistance Act (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2013), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.

As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  Although the regulation previously required VA to request that the claimant provide any evidence in the claimant's possession that pertains to the claim, the regulation has been amended to eliminate that requirement for claims pending before VA on or after May 30, 2008.

The Board also notes the United States Court of Appeals for Veterans Claims (Court) has held the plain language of 38 U.S.C.A. § 5103(a) requires notice to a claimant pursuant to the VCAA be provided "at the time" or "immediately after" VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).
VA met its duty to notify.  The Veteran's claim arises from his disagreement with the initial disability evaluation assigned following the grant of service connection for low back disability.  In cases where service connection has been granted and an initial rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven.  As a result, no additional 38 U.S.C.A. § 5103(a) notice is required because the purpose that the notice is intended to serve has been fulfilled.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

VA also met its duty to assist.  All relevant medical records have been obtained and associated with the record.  VA afforded the Veteran a VA examination, which is sufficiently detailed so that the Board's evaluation of the claimed disability will be a fully informed one.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (quoting Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  See also, Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008); D'Aries v. Peake, 22 Vet. App. 97, 104 (2008).

While the Veteran's representative argues that the VA examination dated in February 2010 is stale and that another examination is necessary to ascertain the current level of disability, the Board disagrees.  There is no indication in either the lay or medical evidence that the Veteran's condition has worsened.  Furthermore, the mere passage of time, without evidence of worsening, is an insufficient basis for seeking a new examination.  See Palczewski v. Nicholson, 21 Vet. App. 174, 182-83 (2007).  It is also noted that the record shows that the Veteran failed to report for a November 2011 VA examination-and no good cause was reported.

Accordingly, the Board will address the merits of the claim.

II.  Evaluation of Degenerative Joint Disease of the Lumbar Spine

The Veteran seeks an initial evaluation in excess of 10 percent for lumbar spine disability.

The Veteran filed an original claim for VA compensation in October 2009.  In March 2008, the RO granted the low back claim and assigned an initial noncompensable evaluation.  In April 2010, the Veteran reported that "I believe that the medical evidence warrants a higher rating."  The Veteran submitted private medical evidence in support of his claim.

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2013); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Legal Criteria

Disability evaluations are determined by the application of the VA Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4 (2013).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2013).

If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

The evaluation of the same disability under various diagnoses is to be avoided.  38 C.F.R. § 4.14 (2013).  38 C.F.R. § 4.14 does not preclude the assignment of separate evaluations for separate and distinct symptomatology where none of the symptomatology justifying an evaluation under one diagnostic code is duplicative of or overlapping with the symptomatology justifying an evaluation under another diagnostic code.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

Separate evaluations may be assigned for separate periods of time based on the facts found. In other words, the evaluations may be "staged."  Hart v. Mansfield, 21 Vet. App. 505 (2007) (staged ratings are appropriate when the factual findings show distinct period where the service- connected disability exhibits symptoms that would warrant different ratings.); see also Fenderson v. West, 12 Vet. App. 119, 126 (2001).  A disability may require re-evaluation in accordance with changes in a veteran's condition.  It is thus essential, in determining the level of current impairment, that the disability be considered in the context of the entire recorded history.  38 C.F.R. § 4.1.

In determining the degree of limitation of motion, the provisions of 38 C.F.R. §§ 4.10, 4.40 and 4.45 are for consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

The intent of the Rating Schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint. 38 C.F.R. § 4.59.

Under the General Rating Formula, a 10 percent evaluation is for application with forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, the combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height. 38 C.F.R. § 4.71a (2013).

A 20 percent evaluation is warranted where forward flexion of the thoracolumbar spine is greater than 30 degrees but not greater than 60 degrees; or, forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  Id.

A 40 percent evaluation is provided for unfavorable ankylosis of the entire cervical spine; or forward flexion of the thoracolumbar spine 30 degrees or less; or favorable ankylosis of the entire thoracolumbar spine.  Id.

A 50 percent evaluation is provided for unfavorable ankylosis of the entire thoracolumbar spine.  Id.

For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, entire thoracolumbar spine, or entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  68 Fed. Reg. 51,443, Note (5) (Aug. 27, 2003).

Normal ranges of motion of the thoracolumbar spine include:  Flexion from 0 to 90 degrees; extension from 0 to 30 degrees; lateral flexion bilaterally from 0 to 30 degrees; and rotation bilaterally from 0 to 30 degrees.  38 C.F.R. § 4.71a, Plate V (2013).

Associated objective neurological abnormalities, including but not limited to bowel or bladder impairment, are to be evaluated separately under an appropriate Diagnostic Code. 68 Fed. Reg. 51,443, Note (1) (Aug. 27, 2003).

The Board is required to analyze the credibility and probative value of the evidence, account for any evidence that it finds persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Daye v. Nicholson, 20 Vet. App. 512, 516 (2006).  It is noted that competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  In determining whether statements are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995).

Analysis

Having carefully reviewed the evidence of record, the Board finds that the preponderance of the evidence is against an initial evaluation in excess of 10 for degenerative joint disease of the lumbar spine.  Neither the lay nor the medical evidence of record more nearly reflects the criteria for the next higher evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5242.

Report of VA examination dated in February 2010 reflects complaints of low back pain along with fatigability and an inability to sit/stand for prolonged periods of time, lift items, and bend.  The Veteran denied bowel, bladder, and erectile dysfunction.  He denied paresthesia but stated that he had weakness of the spine.  Treatment included physical therapy and 800 milligrams of Motrin.  Objectively, the Veteran had normal posture and gait.  His walk was normal.  The spine showed no evidence of radiating pain on movement.  There was no muscle spasm, guarding of movement, weakness, or abnormal muscle tone or musculature.  Spinal contour was preserved throughout but there was tenderness.  Straight leg raising was negative, bilaterally.  LaSeague's sign was negative.  There was no atrophy of the limbs.  There was no ankylosis of the thoracolumbar spine.  The range of motion was within normal limits without pain and no additional limitation by pain, fatigue, weakness, lack of endurance or incoordination after repetitive use.  Spine had normal appearance, symmetry, and symmetry of motion with normal curves.  Neurological examination of the spine showed no deficits; the examiner stated that the Veteran did not have intervertebral disc syndrome.  X-ray showed degenerative arthritis and spina bifida occulta at S1.  The diagnosis was degenerative joint disease of the lumbar spine with spina bifida occulta at S1 and lumbar strain.  The examiner stated that the subjective factors are pain and that the objective factors are tenderness.

The Board finds that neither the lay nor the medical evidence of record more nearly reflects forward flexion greater than 30 degrees but not greater than 60 degrees; or, a combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  Rather, the evidence reflects range of motion within normal limits.  The lay and medical evidence more nearly approximate the criteria for a 10 percent evaluation, and no more.

The Board accepts that the Veteran is competent to report that his disability is worse.  Layno, supra.  The Board further accepts that the Veteran has functional impairment due to pain and difficulty with sitting or standing for prolonged periods of time, lifting, and bending.  See DeLuca, supra.  Furthermore, the Board finds the Veteran's own reports of symptomatology to be credible.  However, neither the lay nor medical evidence reflects the functional equivalent of symptoms required for a higher evaluation.   However, whether a disability meets the schedular criteria for the assignment of a higher evaluation is a factual determination by the Board based on the Veteran's complaints coupled with the medical evidence.  In addition to the Veteran's complaints, the Board has considered the private medical evidence provided by the Veteran in support of his claim, which shows chiropractic therapy for old injuries to the spine that "contribute to daily pain and discomfort" and limit "his ability to work certain jobs, have normal activities of daily living, and enjoy life."  However, this evidence does not show the functional equivalent of symptoms required for the next higher evaluation.  It includes no range of motion findings.   Therefore, this evidence has diminished probative value.

The more probative evidence is report of VA examination dated in February 2010 as this was prepared by skilled professionals after examining the Veteran.  This evidence demonstrates that the currently assigned 10 percent evaluation is appropriate for the Veteran's low back disability.  In order to warrant a higher evaluation, there must be the functional equivalent of flexion not greater than 60 degrees (or combined range of thoracolumbar motion not greater than 120 degrees; or abnormal spinal contour).  According to the United States Court of Appeals for Veterans Claims (Court), pain alone does not constitute functional loss under VA regulations.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).

The Board has considered whether a higher disability evaluation is available under any other potentially applicable provision of the rating schedule.  However, a higher evaluation is not warranted based on any other provision of the rating schedule.  The Veteran does not have intervertebral disc syndrome, and the record shows no separately ratable neurological symptoms.

Accordingly, the weight of evidence, lay and medical, is against the claim for increase.  Also, there is no basis to stage the rating for the low back as the evidence shows no distinct period where the disability exhibited symptoms that would warrant a different rating.  See Fenderson v. West, 12 Vet. App. 119, 126 (2001).

The Board has considered whether the Veteran's claim for increase for low back disability should be referred for consideration of an extraschedular evaluation, and has concluded that no such referral is warranted.  As explained above, the Veteran's symptomatology is fully contemplated by the pertinent diagnostic criteria.  There is nothing in the record to suggest that his disability picture is so exceptional or unusual as to render impractical the application of the regular schedular standards.  See, e.g., Thun v. Peake, 22 Vet. App. 111 (2008).

Finally, the record does not suggest that the Veteran is unemployable as a result of his service-connected lumbar spine disability.  A private undated chiropractic report shows that the Veteran is unable to do certain jobs and the 2010 VA examination report shows that the Veteran's disability limited his lifting and bending in his usual occupation and daily activities.  The evidence does not suggest that the Veteran's lumbar spine disability precludes him from obtaining or retaining substantially gainful employment.  Therefore, the matter of entitlement to a total disability rating based on individual unemployability has not been raised.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).


ORDER

An evaluation in excess of 10 percent for degenerative joint disease of the lumbar spine is denied.



____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


